Citation Nr: 0111110	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), with dysthymic disorder, currently 
rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas, 
which, in pertinent part, continued a 50 percent evaluation 
for PTSD, with dysthymic disorder, and denied a claim for a 
total rating on the basis of unemployability due to a 
service-connected disability.

The claim for TDIU will be held in abeyance pending 
completion of the development requested below in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for PTSD, with dysthymic disorder, currently 
evaluated as 50 percent disabling, has been requested.

2.  The veteran's PTSD, with dysthymic disorder, is 
productive of deficiencies in mood due to such symptoms as 
hampered speech, chronic depression, poor personal hygiene 
and an inability to establish and maintain effective 
relationships.

3.  The veteran's PTSD, with dysthymic disorder, is not 
productive of a total occupational and social impairment due 
to such symptoms as persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or a loss of 
memory.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD, with dysthymic disorder, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.41, 4.42, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  The 
Board notes that, as the veteran's claim for an increased 
evaluation for PTSD was received in April 1998, it will be 
evaluated under the revised rating criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

Under the current Diagnostic Code 9411, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Analysis.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to this claim has been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

After a careful review of all the evidence of record, the 
Board is of the opinion that an increased evaluation of 70 
percent is warranted for the veteran's PTSD, with dysthymic 
disorder.  The most recent medical evidence, the May 1999 VA 
psychiatric examination report, shows that the veteran's 
PTSD, with dysthymic disorder, is productive of deficiencies 
in mood.  This examination report and the other medical 
evidence of record are negative for any report or clinical 
finding of suicidal ideation, obsessional rituals, impaired 
impulse control, spatial disorientation, or difficulty in 
adapting to stressful circumstances.  However, the Board 
emphasizes that this examination report does show that his 
speech is hampered by psychomotor retardation, that he is 
chronically depressed, that his personal hygiene is poor and 
that he is a recluse.  As such, recent evidence shows that 
his PTSD, with dysthymic disorder, is productive of 
deficiencies in mood due to such symptoms as hampered speech, 
chronic depression, poor personal hygiene and an inability to 
establish and maintain effective relationships.  Therefore, 
the evidence shows that a 70 percent evaluation is warranted 
for the veteran's PTSD, with dysthymic disorder, under 
Diagnostic Code 9411.

The Board further finds that an evaluation in excess of 70 
percent is not warranted for the veteran's PTSD, with 
dysthymic disorder.  As reported earlier, the May 1999 VA 
psychiatric examination report does show that the veteran's 
speech is hampered and that his personal hygiene is poor.  
However, this examination report and the other evidence of 
record are devoid of any report or clinical finding that his 
PTSD, with dysthymic disorder, is productive of a total 
occupational and social impairment.  Moreover, the evidence 
of record is negative for any finding that his symptoms 
include persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or a loss of memory.  
In fact, the May 1999 VA psychiatric examination report 
specifically shows that he does not exhibit any of these 
symptoms.  Consequently, the Board finds that an evaluation 
in excess of 70 percent is not warranted for the veteran's 
PTSD, with dysthymic disorder.

The RO held that this case did not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board concurs with the RO as to 
this matter.  The evidence does not show that the veteran has 
had frequent hospitalizations for his service-connected PTSD.  
In regard to the degree to which his PTSD has effected his 
employment, such factor is a criteria of the rating under 
Diagnostic Code 9411.  In addition, it is considered in the 
separate issue of entitlement to TDIU.  Thus, the Board finds 
that the evidence reflects that the overall disability 
picture does not rise to a level that would warrant assigning 
his PTSD, with dysthymic disorder, an evaluation in excess of 
70 percent based on an extraschedular rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's PTSD, with dysthymic disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).


ORDER

A 70 percent rating for PTSD, with dysthymic disorder, is 
granted, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

Regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).

It is observed that the veteran's only service-connected 
disability is his PTSD, with dysthymic disorder, and that it 
is now evaluated as 70 percent disabling.  As such, the 
veteran now meets the schedular criteria for consideration of 
an award of TDIU benefits.

The RO has not yet considered the veteran's TDIU claim based 
on the Board's grant of the increased rating herein.  In 
Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet. App. 384, 392-394 (1993).  Accordingly, to 
ensure that no prejudice results to the veteran, and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, a remand is 
required in this instance.

The Board notes that, at the time of the May 1999 VA 
psychiatric examination, the veteran reported that he had 
applied for Social Security Administration (SSA) disability 
benefits.  The Board is of the opinion that the SSA may have 
records which could be relevant to adjudication of this 
issue, and that a request should be made for these records.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.

Because of the change in the law brought about by the VCAA, a 
remand in regard to the issue of a TDIU is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision regarding this issue at this time.  See 
Bernard, 4 Vet. App. at 384; VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his PTSD, with dysthymic disorder.  After 
securing any necessary releases, the RO 
should obtain those records which are not 
already in the veteran's claims folder.

2.  The RO should contact the Social 
Security Administration and request 
copies of the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should arrange for another VA 
psychiatric examination.  The veteran's 
claims folder must be provided to the 
examiner for review.  The examiner should 
discuss the effect the veteran's PTSD, 
with dysthymic disorder, has on his 
ability to work.  Specifically, the 
examiner should provide a medical opinion 
as to whether the veteran is unemployable 
due solely to the service-connected PTSD, 
with dysthymic disorder.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this REMAND, and if it is not, the RO 
should take corrective action.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6.  If this benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
this claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

 


